Citation Nr: 0834011	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for high cholesterol 
and triglycerides, secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling for diabetes 
mellitus, 10 percent for peripheral neuropathy of the right 
lower extremity, 10 percent for peripheral neuropathy of the 
left lower extremity, 10 percent for peripheral neuropathy of 
the right upper extremity, 10 percent for peripheral 
neuropathy of the left upper extremity, and 0 percent for 
erectile dysfunction.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits 
sought on appeal.

The claims for service connection for high cholesterol and 
triglycerides and for a TDIU rating are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since January 3, 2003, the veteran's diabetes mellitus 
has been manifested by the need for insulin and dietary 
restrictions, but his physical activity has not been 
clinically regulated.

2.  Since January 3, 2003, the veteran's diabetic neuropathy 
of the right lower extremity has been manifested by decreased 
pinprick sensation and decreased vibration sense at the 
medial malleolus.  It has been productive of no less than 5/5 
motor strength, and has been productive of no more than mild 
incomplete paralysis of the sciatic nerve. 

3.  Since January 3, 2003, the veteran's diabetic neuropathy 
of the left lower extremity has been manifested by sensation 
intact to light touch but decreased vibration sense at the 
medial malleolus.  It has been productive of no less than 5/5 
motor strength, and has been productive of no more than mild 
incomplete paralysis of the sciatic nerve. 

4.  Since January 3, 2003, the veteran's diabetic neuropathy 
of the right upper extremity has been manifested by sensation 
intact to light touch, and decreased grip strength.  Motor 
strength in the proximal upper extremity muscles has been no 
less than 5/5.  It has been productive of no more than mild 
incomplete paralysis of the median nerve.

5.  Since January 3, 2003, the veteran's diabetic neuropathy 
of the left upper extremity has been manifested by decreased 
pinprick sensation in the dorsum of the left hand, and 
decreased grip strength.  Motor strength in the proximal 
upper extremity muscles has been no less than 5/5.  It has 
been productive of no more than mild incomplete paralysis of 
the median nerve.

6.  Since August 5, 2003, the veteran's erectile dysfunction 
has been manifested by occasional impotence and decreased 
sexual desire.  His erectile dysfunction is not manifested by 
total impotence or by penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met since January 3, 2003, 
the date the veteran filed his claim for an increased rating.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2007).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met since January 3, 2003, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.124a, DCs 8520, 8620, 8621 
(2007). 

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met since January 3, 2003, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.124a, DCs 8520, 8620, 8621 
(2007). 

4.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not 
been met since January 3, 2003, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
DCs 8515, 8615, 8715 (2007).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met since January 3, 2003, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
DCs 8515, 8615, 8715 (2007).

6.  The criteria for a separate compensable disability rating 
for service-connected erectile dysfunction have not been met 
since August 5, 2003, the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, DC 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under DC 7913 for diabetes mellitus 
requiring insulin and a restricted diet, 10 percent disabling 
for peripheral neuropathy of the right lower extremity, 10 
percent for peripheral neuropathy of the left lower 
extremity, 10 percent disabling for peripheral neuropathy of 
the right upper extremity, 10 percent for peripheral 
neuropathy of the left upper extremity, under DCs 8520 and 
8515, respectively, and 0 percent disabling under DC 7599-
7522 for erectile dysfunction.

Diagnostic Code 7913 provides for a 20 percent rating where 
the diabetes mellitus requires insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran was diagnosed with diabetes mellitus in 1998.  He 
was initially prescribed oral hypoglycemic agents and a 
restricted diet for control of diabetes mellitus.  However, 
in December 2002, due to poor control of his condition, he 
was prescribed insulin.  Since that time, treating physicians 
have described his condition as either "uncontrolled," or 
in "poor control."  As the veteran has been prescribed 
insulin and a restricted diet, he has met two of the three 
criteria for an increased rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 
360 (2007).

The record reflects that since his initial diagnosis, the 
veteran has been encouraged to exercise.  In September 2004 
testimony before the RO, the veteran acknowledged that his 
physicians had encouraged him to exercise in effort to 
control his diabetes mellitus.  He stated that in accordance 
with these instructions, he exercised daily, walking, 
occasionally rowing or paddling a boat, and doing push-ups.  
On VA examination in October 2004, the veteran described his 
current physical activity as walking and fishing, but for no 
more than one-half of one hour per day.  He stated that he 
had to monitor his physical activity so as to avoid 
hypoglycemic episodes. 

In order to meet a higher rating of 40 percent, the veteran 
must have been told that he should avoid any strenuous 
occupational or recreational activities.  38 C.F.R. § 4.119, 
DC 7913 (2007).  The available evidence does not indicate 
that the veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities, as is 
required in order to merit a higher rating of 40 percent.  
Rather, the evidence tends to indicate that physical activity 
and exercise have been encouraged.

The veteran has asserted in testimony and in written 
arguments that he has to monitor his physical activity in 
order to avoid hypoglycemic episodes.  The veteran's 
testimony in this regard has been credible, and the Board has 
taken it into consideration.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (lay evidence is one type of evidence 
that must be considered, if submitted, when a veteran's claim 
seeks disability benefits).  His testimony, however, is not 
competent, in that he is unable to provide the requisite 
medical evidence for establishing proof that his physical 
activity had been clinically restricted by a physician.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not indicate that the veteran was prescribed or advised 
to avoid strenuous occupational and recreational activities 
by a physician, as is required in order to merit a higher 
rating of 40 percent.  38 C.F.R. § 4.119, DC 7913.  The fact 
that the veteran has been advised that he should exercise, in 
the absence of specified medical guidelines for that 
exercise, does not meet the criterion requiring regulation of 
activity so as to warrant a 40 percent evaluation.  

The Board now turns to whether the veteran is entitled to an 
increased rating based upon peripheral neuropathy associated 
with diabetes mellitus.  

The veteran's diabetic neuropathy of right and left lower 
extremities are each rated as 10 percent disabling under DC 
8520, which pertains to paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8520.  

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Disability ratings of 10 percent, 20 percent and 
40 percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 and 8720 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2007).

VA treatment records dated from September 2001 to May 2005 
show symptoms and assessments of pain and loss of sensation 
in the lower extremities.  On VA examination in October 2004, 
the veteran complained of a sensation of "internal 
tickling" in the lower extremities, worse on the left than 
on the right, and worse at night than during the day.  He 
additionally complained of numbness in his toes after sitting 
for longer than 30 minutes.  The sensations improved with 
standing, walking, and moving around.  He also complained of 
a burning pain in his feet that improved with the removal of 
his socks and shoes and with elevation of the feet.  Physical 
examination revealed a gait within normal limits.  He was 
unable to tandem walk.  Motor examination of the lower 
extremities revealed 5/5 strength with normal muscle tone, 
bulk, dexterity, and coordination.  There was decreased 
pinprick sensation and decreased vibration sense at the 
medial malleolus of the right lower extremity.  The left 
lower extremity had sensation intact to light touch but 
decreased vibration sense at the medial malleolus.  The 
assessment was diabetic neuropathy.

The findings in the medical records dating from January 2003 
to May 2005 support a conclusion that the veteran has 
diabetic neuropathy in both the right and left lower 
extremities, which results in pain and decreased sensation.  
There is no evidence, however, of decreased strength or 
muscle atrophy.  The Board therefore finds that the veteran's 
lower extremity diabetic neuropathy symptoms are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that is mild in degree.  Accordingly, 
the Board finds that a rating in excess of 10 percent is not 
warranted for either extremity.  The Board finds no evidence 
of organic changes, such as muscle atrophy or trophic 
changes, that would warrant a higher rating or demonstrate 
more than a mild degree of incomplete paralysis of the 
sciatic nerve.

The Board also concludes that the evidence does not 
demonstrate that the veteran's diabetic neuropathy of the 
right and left lower extremities approximates moderate 
incomplete neuritis, or neuralgia, such that a higher 
evaluation would be warranted under DC 8620 or 8720.  The 
evidence demonstrates that the veteran has mildly decreased 
sensation but normal strength in his lower extremities.  
Accordingly, the Board finds that the veteran's diabetic 
neuropathy of the lower extremities at most approximates mild 
incomplete neuritis, or neuralgia of the sciatic nerve, as 
contemplated by these diagnostic codes.  38 C.F.R. § 4.124a, 
DCs 8620, 8720.

Turning next to the veteran's diabetic neuropathy of right 
and left upper extremities, each extremity is currently rated 
as 10 percent disabling under DC 8515, which pertains to 
paralysis of the median nerve.  38 C.F.R. § 4.124a, DC 8515.  
The evidence in this case indicates that the veteran is right 
handed.  As the veteran is service-connected for neuropathy 
in both upper extremities, for the right arm, the Board will 
apply the criteria applicable to the major extremity, and for 
the left arm, the Board will apply the criteria applicable to 
the minor extremity.  38 C.F.R. § 4.69 (2007).

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the 
major extremity.  A 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 
8615 and 8715 address the criteria for evaluating neuritis 
and neuralgia of the median nerve, respectively.  The 
criteria are consistent with the criteria for evaluating 
degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, 
DC's 8515, 8615, 8715 (2007).

The record reflects that the veteran was first diagnosed with 
diabetic neuropathy of the upper extremities on VA 
examination in October 2004.  At the time of the examination, 
the veteran reported experiencing pain and numbness in his 
hands that resulted in decreased grip strength and an 
inability to use his hands.  Physical examination of the 
upper extremities revealed normal muscle tone, bulk, 
dexterity, and coordination.  The right upper extremity had 
sensation intact to light touch, and decreased grip strength.  
There was decreased sensation to pinprick in the dorsum of 
the left hand, and decreased grip strength.  Motor strength 
in the proximal upper extremity muscles, however, was normal.  
The assessment was diabetic neuropathy of the upper 
extremities.  

Treatment records dated after the October 2004 examination 
are silent as to symptomatology related to diabetic 
neuropathy of the upper extremities.  The veteran, however, 
has submitted statements indicating that he has reduced 
functionality of his hands as a result of numbness associated 
with the diabetic neuropathy of his upper extremities.

The findings in the medical records support a conclusion that 
the veteran has diabetic neuropathy in both the right and 
left upper extremities, which results in pain and decreased 
sensation.  There is no evidence, however, of muscle atrophy.  
The Board therefore finds that the veteran's upper extremity 
diabetic neuropathy symptoms are primarily sensory in nature 
and compatible with an incomplete paralysis of the median 
nerve that is mild in degree.  Accordingly, the Board finds 
that a rating in excess of 10 percent is not warranted for 
either extremity.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes, that 
would warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the median nerve.

The Board concludes that the evidence does not demonstrate 
that the veteran's diabetic neuropathy of the right and left 
upper extremities approximates moderate incomplete neuritis, 
or neuralgia, such that a higher evaluation would be 
warranted under DC 8615 or 8715.  The evidence demonstrates 
that the veteran has mildly decreased sensation in only the 
left hand, and predominantly normal strength in each upper 
extremity.  Accordingly, the Board finds that the veteran's 
diabetic neuropathy of the upper extremities at most 
approximates mild incomplete neuritis, or neuralgia of the 
median nerve, as contemplated by these diagnostic codes.  
38 C.F.R. § 4.124a, DCs 8615, 8715.

Finally, the Board turns to the issue of whether the veteran 
is entitled to an increased rating based upon his erectile 
dysfunction.  The veteran's erectile dysfunction is rated 
noncompensably disabling under DC 7522, which pertains to 
deformity of the penis with loss of erectile power.  While 
the veteran has not specifically been diagnosed with that 
disability, it is permissible to rate a diagnosed condition 
that does not match any of the diagnostic codes contained in 
the rating schedule under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).

In this case, the veteran has been diagnosed with erectile 
dysfunction.  The RO rated his erectile dysfunction, by 
analogy, under DC 7522.  While no diagnostic code 
specifically addresses the diagnosis of erectile dysfunction, 
DC 7522 does address loss of erectile power, which is 
precisely the symptomatology described by the veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2007).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The veteran underwent VA examination in October 2004.  At 
that time, he reported his erectile dysfunction as resolved.  
Physical examination revealed no deformity of the penis.  

In this case, the veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the veteran is not entitled 
to a compensable rating.  38 C.F.R. § 4.20.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for veteran's diabetes mellitus and each associated 
disability, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected diabetes mellitus, nor any associated 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since January 3, 
2003, the veteran's diabetes mellitus has not warranted a 
rating higher than 20 percent.  Similarly, the weight of the 
credible evidence demonstrates that since January 3, 2003, 
the peripheral neuropathy of each extremity has warranted a 
rating no higher than 10 percent, and the veteran's erectile 
dysfunction has not warranted a compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and April 
2005; a rating decision in March 2004; and a statement of the 
case in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

An initial disability rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity is denied.

An initial disability rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for 
diabetic neuropathy of the right upper extremity is denied.

An initial disability rating in excess of 10 percent for 
diabetic neuropathy of the left upper extremity is denied.

An initial compensable disability rating for service-
connected erectile dysfunction is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for high cholesterol and 
triglycerides, secondary to service-connected diabetes 
mellitus, and the claim of entitlement to a TDIU rating.

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities.  
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  The term 
disability, as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  Allen v. 
Brown, 7 Vet. App. 439 (1995). Thus, in order for the 
veteran's high cholesterol and triglycerides to be eligible 
for service connection, his high cholesterol and 
triglycerides must be evidence of an underlying disability or 
result in or aggravate another disability.  In this case, it 
appears that the veteran's elevated cholesterol and 
triglycerides were diagnosed after his diabetes mellitus was 
diagnosed, and the record reflects that the veteran has been 
diagnosed with cardiovascular disease.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran has not yet been afforded 
a VA examination with respect to his claim of entitlement to 
service connection for high cholesterol and triglycerides.  
In addition, no treating physician has opined as to any 
relationship between his high cholesterol and triglycerides 
and his service-connected diabetes mellitus.  As it remains 
unclear to the Board whether the veteran's high cholesterol 
and triglycerides are etiologically related to his service-
connected diabetes mellitus, and whether his high cholesterol 
and triglycerides have caused or aggravated his development 
of coronary artery disease, the Board finds that a remand for 
an examination and etiological opinion is necessary in order 
to fairly decide the merits of his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, with respect to the veteran's claim of entitlement to a 
TDIU rating, total disability will be considered to exist 
where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2007).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the veteran has been granted a 20 percent 
disability rating for diabetes mellitus, separate 10 percent 
ratings for peripheral neuropathy of the right and left upper 
extremities, and the right and left lower extremities, a 10 
percent rating for hepatitis, and a noncompensable disability 
rating for erectile dysfunction, for a combined disability 
rating of 60 percent.  The veteran has no other service-
connected disabilities.  As the veteran does not have a 
single disability rated at 40 percent, he does not meet the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  

In this regard, the Board finds that the record reveals 
several areas that require clarification. 

The record reflects that the veteran has been diagnosed with 
numerous medical conditions which impact his ability to 
maintain gainful employment, including diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, 
atypical chest pain, coronary artery disease, vision 
complaints, hepatitis C, depression, osteoarthritis, and 
gastroesophageal reflux disease.  Of those disabilities, the 
veteran is service-connected only for the diabetes mellitus, 
peripheral neuropathy of the upper and lower extremities, and 
hepatitis C.  In support of his claim of entitlement to a 
TDIU rating, the veteran points to a November 1998 letter 
from his private treating physician, in which the physician 
opines that the veteran is unable to continue in his usual 
occupation of pest control, as he has painful calluses that 
prohibit him from walking, and as a result of his hepatitis 
C.  The calluses were complicated by his service-connected 
diabetes mellitus, as the diabetes mellitus impedes the 
healing process.  The veteran asserts that because he was 
found to be unemployable by the Social Security 
Administration in April 2000, he is entitled to a TDIU 
rating.

The veteran underwent VA examination in October 2004.  The 
examiner determined that the veteran's chronic fatigue 
secondary to hepatitis C, and his concerns regarding 
hypoglycemia secondary to diabetes mellitus would make it 
difficult for him to gain and maintain full-time employment 
in a job that requires strenuous physical labor.  His 
fatigue, however, was felt to be a subjective complaint.  His 
diabetes mellitus appeared to be under fair control, and 
hepatitis C RNA was not detected at the time of the 
examination.  The veteran's nonservice-connected back 
problems were also felt to complicate his employment options.  
Finally, the veteran's peripheral neuropathy in the upper 
extremities limited his ability to be employed in a position 
in which he was required to work with his hands, as a result 
of weakened grip strength and numbness.

Although the veteran has been determined to be unemployable 
by his private physician and by the Social Security 
Administration, it is unclear to the Board whether the 
veteran, solely as a result of his service-connected 
disabilities, is unemployable.  Because the veteran is 
unemployed, the Board finds that VA must obtain a medical 
opinion to determine whether it is at least as likely as not 
that his service-connected disabilities alone render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the veteran a VA examination, 
the report of which must address the above inquiry.  
38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 
(1999); Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining whether his elevated 
cholesterol and triglycerides are 
etiologically related to his service-
connected diabetes mellitus, and 
whether his elevated cholesterol and 
triglycerides have resulted in or 
aggravated another disability.  The 
claims file must be reviewed by the 
examiner and the examination report 
should reflect that review. The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's current elevated 
cholesterol and triglycerides are 
etiologically related to his service-
connected diabetes mellitus, and 
whether it is as likely as not that his 
elevated cholesterol and triglycerides 
have resulted in or aggravated another 
disability, to include any 
cardiovascular disability.  The 
examiner should determine the 
approximate date of onset of the 
veteran's elevated cholesterol and 
triglycerides, and the effect of the 
elevations on his development of 
cardiovascular disease, or any other 
related disability.  The rationale for 
the opinions must be provided.

2.  Schedule the veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on 
his unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities (diabetes mellitus, 
peripheral neuropathy of the upper and 
lower extremities, hepatitis C, and 
erectile dysfunction) without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report 
should reflect that review.  All 
appropriate tests and studies should be 
conducted.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in the 
report.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for high cholesterol 
and triglycerides, secondary to 
service-connected diabetes mellitus, 
and the claim for a TDIU rating 
(including whether referral of the 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is 
warranted).  If the any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


